DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (US 2008/0065894 A1).
In response to Applicant’s argument that “Funayama reference operates differently” on page 7 of the arguments, it is noted that the Funayama reference considers the trivial case where a job is a single task (e.g., the abstract). Applicant appears to be arguing against the “plurality of tasks” embodiment of Funayama as teaching against the claimed invention. However, it is believed that the singular task embodiment would be consistent with the claimed invention. Further, it is noted that the Wang reference is now relied upon for teaching mailbox IDs which are uniquely associated with jobs.
On page 7 of the arguments, Applicant further points to, e.g., FIG. 19 and [0135] of Funayama with respect to retries. In response, it is noted that the retry determination process is reliant on a job retry upper limit value, which in the trivial case may be set to 0 / none. Where Applicant argues that job failure is treated the same for multiple task services, it is noted that the job processing may simply be terminated upon failure (e.g., FIG. 25A-C where the retry determination process is first run).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,106,441 B2 in view of Fascenda (US 2005/0102509 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application are considered to anticipate those of the instant application. For instance, the copending claims recite substantially the same operational steps, but from the point of view of the provisioning server(s). All of the steps include the same devices performing substantially the same actions as within the instant claims, with the exception of the edge device specifically being “of a plurality of edge devices” / “among the plurality of edge devices.” However, identifying an edge device of a plurality of edge devices was known in the art (e.g., [0028] of Fascenda). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of the patent to further include multiple edge devices since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time

Instant Application
US 11,106,441 B2 
1. (Currently Amended) A method of processing a secure cloud workload at an edge device, the secure cloud workload having a workload identifier uniquely identifying the secure cloud workload, the secure cloud workload being received from a workload provisioning service including one or more workload provisioning servers, the method comprising: providing, by the edge device, a device identifier uniquely identifying the edge device to the one or more workload provisioning servers; receiving, by the edge device, a packaged secure cloud workload from the one or more workload provisioning servers, the packaged secure cloud workload being encrypted by the one or more workload provisioning servers using a unique packaging key generated by the one or more workload provisioning servers based on the device identifier, the workload identifier, and a nonce; cryptographically generating, by the edge device, the unique packaging key using the device identifier, the workload identifier, and the nonce; and decrypting, by the edge device, the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.







8. (Currently Amended) An edge device for processing a secure cloud workload, the secure cloud workload having a workload identifier uniquely identifying the secure cloud workload, the secure cloud workload being received from a workload provisioning service including one or more workload provisioning servers, the computing device comprising: a network communications interface in the edge device configured to provide a device identifier uniquely identifying the edge device to the one or more workload provisioning servers, the network communications interface further configured to receive a packaged secure cloud workload from the one or more workload provisioning servers, the packaged secure cloud workload being encrypted by the one or more workload provisioning servers using a unique packaging key generated by the one or more workload provisioning servers based on the device identifier, the workload identifier, and a nonce; a unique packaging key generator in the edge device configured to cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce; and a workload decryptor in the edge device configured to decrypt the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.







15. (Currently Amended) One or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a computing device a process for processing a secure cloud workload at an edge device, the secure cloud workload having a workload identifier uniquely identifying the secure cloud workload, the secure cloud workload being received from a workload provisioning service including one or more workload provisioning servers, the process comprising: providing, by the edge device, a device identifier uniquely identifying the edge device to the one or more workload provisioning servers; receiving, by the edge device, a packaged secure cloud workload from the one or more workload provisioning servers, the packaged secure cloud workload being encrypted by the one or more workload provisioning servers using a unique packaging key generated by the one or more workload provisioning servers based on the device identifier, the workload identifier, and a nonce; cryptographically generating, by the edge device, the unique packaging key using the device identifier, the workload identifier, and the nonce; and decrypting, by the edge device, the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.
1. A method of securely deploying, to an edge device, a secure cloud workload with a workload identifier uniquely identifying the secure cloud workload from a workload provisioning service including one or more workload provisioning servers, the method comprising:
receiving, at the one or more workload provisioning servers, a device identifier uniquely identifying the edge device;
cryptographically generating, by the one or more workload provisioning servers, a unique packaging key based on the received device identifier, the workload identifier, and a nonce;
encrypting, by the one or more workload provisioning servers, the secure cloud workload to generate a packaged secure cloud workload using the cryptographically generated unique packaging key, wherein the secure cloud workload is configured to be executed by the edge device; and
transmitting, from the one or more workload provisioning servers, the packaged secure cloud workload to the edge device, the edge device being configured to independently cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce, the edge device being further configured to decrypt the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.

7. A computing device for securely deploying, to an edge device, a secure cloud workload with a workload identifier uniquely identifying the secure cloud workload from a workload provisioning service including one or more workload provisioning servers, the computing device comprising:
one or more hardware processors;
a unique packaging key generator executable by the one or more hardware processors and configured to receive a device identifier uniquely identifying the edge device and to cryptographically generate a unique packaging key based on the received device identifier, the workload identifier, and a nonce;
a workload encryptor executable by the one or more hardware processors and configured to encrypt the secure cloud workload to generate a packaged secure cloud workload using the cryptographically generated unique packaging key, wherein the secure cloud workload is configured to be executed by the edge device; and
a network communications interface executable by the one or more hardware processors and configured to transmit the packaged secure cloud workload to the edge device, the edge device being configured to independently cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce, the edge device being further configured to decrypt the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.

13. One or more tangible processor-readable storage media hardware devices embodied with instructions for executing on one or more processors and circuits of a computing device a process for securely deploying, to an edge device, a secure cloud workload with a workload identifier uniquely identifying the secure cloud workload from a workload provisioning service including one or more workload provisioning servers, the process comprising:
receiving, at the one or more workload provisioning servers, a device identifier uniquely identifying the edge device;
cryptographically generating, by the one or more workload provisioning servers, a unique packaging key based on the received device identifier, the workload identifier, and a nonce;
encrypting, by the one or more workload provisioning servers, the secure cloud workload to generate a packaged secure cloud workload using the cryptographically generated unique packaging key, wherein the secure cloud workload is configured to be executed by the edge device; and
transmitting, from the one or more workload provisioning servers, the packaged secure cloud workload to the edge device, the edge device being configured to independently cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce, the edge device being further configured to decrypt the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.


Further, the dependent claims are substantially identical and are therefore likewise rejected in view of their counterparts.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/391,777 in view of Fascenda (US 2005/0102509 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application are considered to anticipate those of the instant application. For instance, the copending claims recite substantially the same operational steps, but from the point of view of the provisioning server(s). All of the steps include the same devices performing substantially the same actions as within the instant claims, with the exception of the edge device specifically being “of a plurality of edge devices” / “among the plurality of edge devices.” However, identifying an edge device of a plurality of edge devices was known in the art (e.g., [0028] of Fascenda). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of the patent to further include multiple edge devices since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time
 
Instant Application
US 11,106,441 B2 
1. (Currently Amended) A method of processing a secure cloud workload at an edge device, the secure cloud workload having a workload identifier uniquely identifying the secure cloud workload, the secure cloud workload being received from a workload provisioning service including one or more workload provisioning servers, the method comprising: providing, by the edge device, a device identifier uniquely identifying the edge device to the one or more workload provisioning servers; receiving, by the edge device, a packaged secure cloud workload from the one or more workload provisioning servers, the packaged secure cloud workload being encrypted by the one or more workload provisioning servers using a unique packaging key generated by the one or more workload provisioning servers based on the device identifier, the workload identifier, and a nonce; cryptographically generating, by the edge device, the unique packaging key using the device identifier, the workload identifier, and the nonce; and decrypting, by the edge device, the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.





8. (Currently Amended) An edge device for processing a secure cloud workload, the secure cloud workload having a workload identifier uniquely identifying the secure cloud workload, the secure cloud workload being received from a workload provisioning service including one or more workload provisioning servers, the computing device comprising: a network communications interface in the edge device configured to provide a device identifier uniquely identifying the edge device to the one or more workload provisioning servers, the network communications interface further configured to receive a packaged secure cloud workload from the one or more workload provisioning servers, the packaged secure cloud workload being encrypted by the one or more workload provisioning servers using a unique packaging key generated by the one or more workload provisioning servers based on the device identifier, the workload identifier, and a nonce; a unique packaging key generator in the edge device configured to cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce; and a workload decryptor in the edge device configured to decrypt the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.


15. (Currently Amended) One or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a computing device a process for processing a secure cloud workload at an edge device, the secure cloud workload having a workload identifier uniquely identifying the secure cloud workload, the secure cloud workload being received from a workload provisioning service including one or more workload provisioning servers, the process comprising: providing, by the edge device, a device identifier uniquely identifying the edge device to the one or more workload provisioning servers; receiving, by the edge device, a packaged secure cloud workload from the one or more workload provisioning servers, the packaged secure cloud workload being encrypted by the one or more workload provisioning servers using a unique packaging key generated by the one or more workload provisioning servers based on the device identifier, the workload identifier, and a nonce; cryptographically generating, by the edge device, the unique packaging key using the device identifier, the workload identifier, and the nonce; and decrypting, by the edge device, the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.
A method of securely deploying, to a computing device, a secure workload with a workload identifier uniquely identifying the secure workload of a workload provisioning service including one or more workload provisioning servers, the method comprising: cryptographically generating, by the one or more workload provisioning servers, a unique packaging key based on a device identifier, the workload identifier, and a nonce, wherein the device identifier uniquely identifies the computing device relative to other computing devices capable of executing a workload deployed from the one or more workload provisioning server; encrypting, by the one or more workload provisioning servers, the secure workload to generate a packaged secure workload using the cryptographically generated unique packaging key; and transmitting, from the one or more workload provisioning servers, the packaged secure workload to the computing device, the computing device being configured to independently cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce, the computing device being further configured to decrypt the packaged secure workload using the unique packaging key cryptographically generated by the computing device.


8. A system for securely deploying, to a computing device, a secure workload with a workload identifier uniquely identifying the secure workload from a workload provisioning service including one or more workload provisioning servers, the system comprising: a unique packaging key generator configured to cryptographically generate a unique packaging key based on a device identifier, the workload identifier, and a nonce wherein the device identifier uniquely identifies the computing device relative to other computing devices capable of executing a workload deployed from the one or more workload provisioning server; a workload encryptor configured to encrypt the secure workload to generate a packaged secure workload using the cryptographically generated unique packaging key; and a network communications interface configured to transmit the packaged secure workload to the computing device, the computing device being configured to independently cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce, the computing device being further configured to decrypt the packaged secure workload using the unique packaging key cryptographically generated by the computing device.


15. One or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a computing system a process for securely deploying, to a computing device, a secure workload with a workload identifier uniquely identifying the secure workload from a workload provisioning service including one or more workload provisioning servers, the process comprising: cryptographically generating, by the one or more workload provisioning servers, a unique packaging key based on a device identifier, the workload identifier, and a nonce, wherein the device identifier uniquely identifies the computing device relative to other computing devices capable of executing a workload deployed from the one or more workload provisioning server; encrypting, by the one or more workload provisioning servers, the secure workload to generate a packaged secure workload using the cryptographically generated unique packaging key; and transmitting, from the one or more workload provisioning servers, the packaged secure workload to the computing device, the computing device being configured to independently cryptographically generate the unique packaging key using the device identifier, the workload identifier, and the nonce, the computing device being further configured to decrypt the packaged secure workload using the unique packaging key cryptographically generated by the computing device.


Further, the dependent claims are substantially identical and are therefore likewise rejected in view of their counterparts.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funayama (US 2014/0044259 A1) in view of Wang (US 2008/0065894 A1).

Regarding claim 1, Funayama discloses: A method of processing a secure cloud workload at an edge device of a plurality of edge devices (i.e., job / task; task service server(s) in at least FIG. 1 and 12A-B of Funayama), the secure cloud workload having a workload identifier [associated with] the secure cloud workload (e.g., [0099] of Funayama concerning task ID), the secure cloud workload being received from a workload provisioning service including one or more workload provisioning servers (e.g., FIG. 1 of Funayama), the method comprising: 
providing, a device identifier to the one or more workload provisioning servers; 
Refer to at least [0082] of Funayama with respect to a tenant ID and associated request. 
receiving, by the edge device, a packaged secure cloud workload from the one or more workload provisioning servers, the packaged secure cloud workload being encrypted by the one or more workload provisioning servers using a unique packaging key generated by the one or more workload provisioning servers based on the device identifier, the workload identifier, and a [key value]; 
Refer to at least FIG. 12 and [0099] of Funayama with respect to the task service acquiring an encrypted task.
Refer to at least [0124], [0126]-[0127], and [01301]-[0132] of Funayama with respect to generating an encryption key for encrypting the task from elements of information such as tenant ID, user ID, encryption ID unique to a job, and a fixed key.
cryptographically generating, by the edge device, the unique packaging key using the device identifier, the workload identifier, and the [key value]; and 
Refer to at least [0100]-[0101] of Funayama with respect to the task service obtaining encryption information and further generating the key for decryption of the encrypted task.
decrypting, by the edge device, the packaged secure cloud workload using the generated unique packaging key cryptographically generated by the edge device.
Refer to at least [0102]-[0103] of Funayama with respect to the task service decrypting and operating on the encrypted task. 
Funayama does not appear to specify: that the workload identifier is unique, i.e., uniquely identifying; provision, by the edge device, of a device identifier that is unique, i.e., uniquely identifying the edge device; being uniquely identified among the plurality of edge devices; the fixed key further being a nonce. However, Funayama in view of Wang discloses: that the workload identifier is unique, i.e., uniquely identifying; provision, by the edge device, of a device identifier that is unique, i.e., uniquely identifying the edge device; being uniquely identified among the plurality of edge devices; the fixed key further being a nonce.
Refer to at least 310 in FIG. 3 of Wang with respect to a mailbox ID as a form of claimed device identifier. Refer to at least 240-260 in FIG. 2 of Wang with respect to a job ID as a form of claimed workload identifier. 
Refer to at least [0005], [0025]-[0027], and 410 in FIG. 4 of Wang with respect to a “secrecy” created by running a key generator on job, destination, and ID information. A random number is used as part of the secrecy. The secrecy is used for decrypting the job.
The teachings of Funayama and Wang concern securing and encrypting jobs, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Funayama to further include a mailbox ID as a device ID for jobs to be sent to, as well as generating the encryption key based on values of Wang’s secrecy for at least the purpose of protecting confidential documents from being accessed by persons having access to job devices (e.g., [0002] and [0020] of Wang), thus enforcing separate access domains such that malicious or unprivileged persons may not access jobs not intended for their mailbox. 

Regarding claim 2, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations and obviousness rationale).

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Wang).

Regarding claim 4, Funayama-Wang discloses: The method of claim 2, wherein the nonce is received by the edge device separately from the packaged secure cloud workload.
Refer to at least FIG. 12 and [0100] of Funayama with respect to obtaining encryption information.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 5, Funayama-Wang discloses: The method of claim 1, further comprising: executing the secure cloud workload at the edge device.
Refer to at least [0103] of Funayama with respect to processing the task at the task service.

Regarding independent claim 8, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding independent claim 15, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 9-12 and 16-18, they are substantially similar to claims 2-5, and are therefore likewise rejected.

Regarding claim 21, it is rejected for substantially the same reasons as claim 1 above (i.e., binding to a specific mailbox).

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funayama-Wang as applied to claims 1-5, 8-12, 15-18, and 21 above, and further in view of Smith (US 2014/0096182 A1).

Regarding claim 6, Funayama-Wang does not specify: wherein the secure cloud workload is executed in a trusted execution environment. However, Funayama-Wang in view of Smith discloses: wherein the secure cloud workload is executed in a trusted execution environment.
Refer to at least FIG. 4D of Smith with respect to executing tasks in a trusted execution environment.
The teachings of Smith concern service providers for executing client tasks and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Funayama-Wang to include use of a trusted execution environment for at least the purpose of increasing security.

Regarding claims 13 and 19, they are substantially similar to claim 6 above, and are therefore ikewise rejected.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funayama-Wang as applied to claims 1-5, 8-12, 15-18, and 21 above, and further in view of Bower2 (US 2018/0048470 A1).

Regarding claim 7, Funayama-Wang does not specify: wherein the generated unique packaging key is stored in a trusted platform module and the secure cloud workload is executed outside of the trusted platform module. However, Funayama-Wang in view of Bower2 discloses: wherein the generated unique packaging key is stored in a trusted platform module and the secure cloud workload is executed outside of the trusted platform module.
Refer to at least [0033] of Bower2 with respect to using a TPM for secure key storage.
The teachings of Bower2 concern security for cloud workloads, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Funayama-Wang to include use of a trusted platform module for storing keys for at least the purpose of increasing security (i.e., safer key storage; increased key security).

Regarding claims 14 and 20, they are substantially similar to claim 6 above, and are therefore likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432